Citation Nr: 1035614	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  95-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	E. Audrey Glover Dichter, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's previously denied claim for service connection for a 
lumbar spine disability.  In a December 1997 decision, the Board 
similarly declined to reopen the claim.

In a December 2004 decision, the Board concluded that the 
December 1997 Board decision contained clear and unmistakable 
error.  In January 2005 and December 2006, the Board remanded 
this case for additional development.

In January 2008 the Board denied the Veteran's claim.  The 
Veteran appealed the decision denying the claim to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2009 Order, the Court remanded the claim to the Board 
for readjudication in accordance with a Joint Motion for Remand.  
The Board remanded the claim in September 2009.


FINDING OF FACT

The Veteran sustained a lumbar spine injury in service and has 
experienced continuous lumbar spine symptoms since that injury.


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of the 
lumbar spine was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
degenerative disc disease and degenerative joint disease of the 
lumbar spine, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
or assist is necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Veteran contends that his lumbar spine disability is related 
to injuries sustained during his period of active service.  
Specifically, he asserts that the recurrent back pain of which he 
complained at the time of his separation from service never 
resolved and is related to his current diagnoses of degenerative 
disc disease and degenerative joint disease.  In support of these 
assertions, the Veteran submitted numerous statements written on 
his behalf by friends and family members who attest to the 
longstanding nature of the Veteran's back pain, including prior 
to injuries sustained in 1988.

The Veteran's service treatment records show that in February 
1967 he sought treatment for low back pain associated with spasm 
in the lumbar muscles.  He was diagnosed with lumbar strain and 
treated with pain medication and a heating pad.  In October 1967, 
he again complained of pain in the left side of his back lateral 
to L5, which he claimed occurred while running to catch a bus.  
The diagnosis was acute back strain, ruling out a herniated disc 
at L5-7.  X-ray examination of the lumbar spine was normal.  He 
was again treated with pain medication and was advised to apply a 
heating pad.  

The last entry in the Veteran's service treatment records 
pertaining to back pain is dated in June 1968, when the Veteran 
underwent examination prior to separation from service.  At that 
time, the Veteran complained of recurrent periodic back pain.  
Physical examination of the spine and musculoskeletal system were 
normal.

The Veteran asserts that he received treatment for back pain 
shortly after his separation from service but that records dated 
prior to November 1993 are not available.  Accordingly, the first 
post-service evidence of record pertaining to complaints of back 
pain is dated in November 1993.  These records show that the 
Veteran reported a history of back pain dating back to his active 
military service, and that upon evaluation in November 1993, he 
was assessed with chronic low back pain.  X-ray examination of 
the lumbar spine revealed minimal degenerative changes.

Significantly, however, the record also reflects that in March 
1988 the Veteran sustained fractures of the left tibia and fibula 
as a result of falling out of a hay loft.  The fractures resulted 
in a discrepancy in leg length, as a result of malunion of the 
tibia and fibula.  Records dated in March 1994 show that the 
Veteran's mechanical back pain was felt to be secondary to this 
discrepancy in leg length.  In March 1995, the Veteran reported 
that he had developed severe back pain in 1990.  Subsequent 
records, including a December 1995 report of VA examination, show 
that the Veteran continued to report a history of "almost 
constant" back pain since service that had gradually worsened.

On VA examination in March 2005, however, the examiner concluded 
that the Veteran's current moderate spondylosis with facet 
degenerative joint disease was less likely than not related to 
his in-service injuries.  In support of this conclusion, the 
examiner noted that following his separation from service the 
Veteran had not sought treatment for back pain until 1993, and 
in-service records showed that X-ray examination of the spine was 
normal.  The degenerative changes seen in 1993 could have 
occurred as a result of numerous factors dated during the 25 
years since his separation from service, including as a result of 
the natural process of aging.

In May 2006, VA requested the opinion of a specialist to 
determine whether the Veteran's lumbar spine disability was 
related to the complaints for which he received treatment in 
service.  The specialist opined that the March 2005 examiner's 
conclusion was correct, and that the Veteran's current back 
disorder could not be causally related to the in-service back 
strains.  The specialist noted that spondylosis of the lumbar 
spine was an extremely common condition with over 90 percent of 
individuals over the age of 60 having MRI evidence of spinal 
degeneration.  There was no scientific data linking back strain 
to spondylosis that appeared many years later.  The largest 
established contributor to spondylosis was genetics, not 
environmental factors.  

In support of his claim, the Veteran submitted an April 2009 
record of private treatment, in which the treating physician 
related the Veteran's current back pathology (degenerative disc 
disease of the lumbar spine, degenerative spondylosis, and 
arthritis of the facet joints) to the injuries he sustained in 
service, based upon the reported continuity of symptomatology.   

The Veteran was afforded an additional VA examination of the 
spine in February 2010.  After reviewing the claims file and 
examining the Veteran, the examiner stated that the preponderance 
of medical evidence and expertise did not hold that myofascial 
strain, spasm, and pain were proximate causes of degenerative 
disease of the spine.  The Veteran's arthritis and degenerative 
disc disease were not rare for his age, and the records did not 
support a mechanism of injury in service to support the current 
condition.  The examiner further reasoned that the onset of back 
pain in 1990, at the age of 45, occurred after an active career 
as a lineman, and followed a significant fall injury.  For these 
reasons, it was less likely than not that the Veteran's current 
condition started in service, or was caused by or related to 
service.

The Veteran has provided credible statements as to the incurrence 
of lumbar spine injuries and chronic symptoms in service, and 
post-service treatment records show continued complaints of 
chronic low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  

As noted above, the provisions of 38 U.S.C. § 1154(a) requires 
that VA give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  In 
addition, "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The service connection regulation provides where such chronic 
disease is shown in service, that is, where there is a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, continuous symptoms need not be demonstrated after service.  
38 C.F.R. § 3.303(b).  See Horowitz v. Brown, 5 Vet. App. 217, 
221-22 (1993) (lay statements are competent on in-service 
symptoms and post-service symptoms of that later formed the basis 
of diagnosis). 

The Veteran has provided credible and competent testimony as to 
the continuity of lumbar spine pain since the in-service 
injuries, and this testimony is consistent with the clinical 
evidence of record.  Because the Veteran is competent to report 
an in-service injury, chronic lumbar spine symptoms in service, 
continuous symptomatology of lumbar spine pain since service, and 
current symptoms that form the basis for diagnosis of disability, 
such evidence tends to relate the currently diagnosed disability 
to his active service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Additionally, the Veteran's private physician 
has determined, based upon this continuity of symptomatology, 
that the Veteran's current back disorder is related to the 
injuries sustained in active service, irrespective of the March 
1988 injury and resulting leg length discrepancy.

Such favorable evidence that tends to relate the Veteran's 
current lumbar spine disability to service by way of continuity 
of symptomatology must be weighed against the negative nexus 
opinion evidence of record.  In considering what weight to assign 
the March 2005 and February 2010 VA examiners' nexus opinions 
that the Veteran's lumbar spine pain could not be attributed to 
his service, and the similarly finding opinion of the VA 
specialist, the Board concludes that those opinions are of 
limited probative value.  The proffered opinions focused upon the 
Veteran's report of the onset of "severe" back pain in 1990 and 
the Veteran's failure to seek formal medical treatment for his 
complaints, and did not take into consideration the Veteran's 
reported history of the onset of chronic low back pain in 
service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the Veteran's report of in-service injury and 
instead relied on the service treatment records to provide a 
negative opinion).  Significantly, in reporting the onset of 
severe back pain in 1990, the Veteran did not imply that he 
experienced no back pain until 1990.  Thus, the fact that the VA 
examiners provided negative opinions is not dispositive of the 
issue.  

As the Veteran's current lumbar spine disability has been 
determined to have had its initial onset as a result of injuries 
sustained during active service, the Veteran experienced chronic 
symptoms in service, and experienced continuous post-service 
symptoms, the Board finds that the weight of the evidence for and 
against the claim is at least in relative equipoise.  In this 
case, service incurrence has been shown by satisfactory lay 
evidence, consistent with the injuries sustained and the 
treatment the Veteran received while on active service, and 
continuity of the disability since his August 1968 discharge from 
service.  

After weighing such evidence against the VA examiners' opinions, 
the Board finds that it is at least as likely as not that the 
Veteran's lumbar spine disability was incurred during active 
service.  For these reasons, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the criteria for 
service connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine disability have been met.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


